4:19-cr-40034-SLD # 1   Page 1 of 4
                                                                 E-FILED
                                      Thursday, 23 May, 2019 09:15:02 AM
                                            Clerk, U.S. District Court, ILCD




                                       19-40034
4:19-cr-40034-SLD # 1   Page 2 of 4
4:19-cr-40034-SLD # 1   Page 3 of 4
                    4:19-cr-40034-SLD # 1   Page 4 of 4




                           /s/ Foreperson




/s/ Alyssa A Raya
